USDC IN/ND case 3:19-cv-00566-PPS-MGG document 16-1 filed 08/23/19 page 1 of 3


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION



 FURRION PROPERTY HOLDING
 LIMITED, a Hong Kong Limited Company,
 and FURRION LIMITED, a Hong Kong
 Limited Company,
                                                           Case No. 3:19-cv-566
                        Plaintiffs,

 vs.

 WAY INTERGLOBAL NETWORK, LLC,
 an Indiana Limited Liability Company,

 Defendant.




                   DEFENDANT’S N.D. Ind. L.R. 5-4(a)(8) INDEX OF EXHIBITS

         In accordance with N.D. Ind. L.R. 5-4(a)(8), below is a brief explanation of each

  exhibit attached to Plaintiff’s Response to Plaintiffs’ Motion for Preliminary Injunction.

       1. Exhibit 1 consists of a true and correct copy of the Declaration of Wayne Kaylor;

       2. Exhibit 2 consists of true and correct copies of Email and Letter Correspondence

              from Way Interglobal to Furrion;

       3. Exhibit 3 consists of a true and correct copy of the Declaration of Mark Dunithan;

       4. Exhibit 4 consists of a true and correct copy of a Preliminary Non-Infringement

              Chart for U.S. Patent No. D839,038;

       5. Exhibit 5 consists of a true and correct copy of a Preliminary Non-Infringement

              Chart for U.S. Patent No. D851,978;
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 16-1 filed 08/23/19 page 2 of 3


       6. Exhibit 6 consists of a true and correct copy of a Preliminary Non-Infringement

           Chart for U.S. Patent No. D851,979;

       7. Exhibit 7 consists of a true and correct copy of a Preliminary Non-Infringement

           Chart for U.S. Patent No. D851,990;

       8. Exhibit 8 consists of a true and correct copy of the Preliminary Invalidity Chart for

           U.S. Patent No. D851,990; and

       9. Exhibit 9 consists of true and correct copies of the Part 573 Safety Recall Reports.



 Dated: August 23, 2019                             Respectfully submitted,

                                                    /s/ Garrick T. Lankford
                                                    Garrick T. Lankford
                                                    glankford@bhlawyers.net
                                                    /s/ Michael D. Marston
                                                    Michael D. Marston
                                                    mmarston@bhlawyers.net
                                                    BOTKIN & HALL, LLP
                                                    1003 N. Hickory Road
                                                    South Bend, IN 46615
                                                    Phone: (574) 234-3900
                                                    Facsimile: (574) 236-2839
                                                    Attorneys for Defendant
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 16-1 filed 08/23/19 page 3 of 3




                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing
  document was filed electronically with the Clerk of the Court using the CM/ECF system on
  August 23, 2019 which will send notification of such filing to all parties of record.


                                                              /s/ Garrick T. Lankford
                                                              Garrick T. Lankford
                                                              glankford@bhlawyers.net
                                                              /s/ Michael D. Marston
                                                              Michael D. Marston
                                                              mmarston@bhlawyers.net
                                                              BOTKIN & HALL, LLP
                                                              1003 N. Hickory Road
                                                              South Bend, IN 46615
                                                              Phone: (574) 234-3900
                                                              Facsimile: (574) 236-2839
                                                              Attorneys for Defendant
